Citation Nr: 1701285	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  14-31 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of a toe disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a lumbar spine disorder, to include as due to a right lower extremity disorder.

4.  Entitlement to service connection for a right lower extremity disorder, to include a right hip disorder.

5.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney
ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1949 to January 1953.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

On his August 2014 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a May 2016 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.
The Board notes that the Veteran's claim for service connection for a right lower extremity disorder, to include a hip disorder, has been developed as a claim for service connection for a right knee disorder.  The Board finds, however, that this was a mischaracterization of the Veteran's claim.  In his April 2012 statement in support of claim, the Veteran indicated that he was injured in service and fractured his left toe and "pulled ligaments in my right leg."  Due to the progression of the right leg pain, the Veteran indicated that he sustained falls, which resulted in a right knee injury and head injury.  Post-service treatment records also show complaints of right hip pain and a diagnosis of degenerative changes of the superior acetabula (socket of the hipbone).  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran has not limited his appeal to the right knee, and there is evidence of a current right hip disorder.  As such, the claim has been recharacterized as reflected on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) service connection for a right lower extremity disorder, to include a right hip disorder; and (2) service connection for a lumbar spine disorder, to include as secondary to a right lower extremity disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2006 rating decision, the RO denied reopening the claims for service connection for a toe disorder and for a lumbar spine disorder. 

2.  The Veteran did not initiate an appeal to the September 2006 rating decision, and it became final.

3.  Evidence received since the final September 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a toe disorder.

4.  Evidence received since the final September 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder.

5.  The Veteran does not have any diagnosed residuals of a head injury. 


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied the claims for service connection for a toe disability and for a lumbar spine disorder became final. 
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has not been received to reopen service connection for a toe disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for residuals of a head injury have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim for service connection for a lumbar spine disorder has been considered with respect to VA's duties to notify and assist.  Given the partially favorable outcome of this decision (reopening and remanding), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the adjudicated claims on appeal, VA's duty to notify was satisfied by letters dated in December 2012 and February 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that some of the Veteran's service treatment records (service entrance and service separation examination reports) are of record.  The remaining service records were destroyed in the 1973 National Personnel Records Center (NPRC) fire. VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The evidence also includes VA treatment records and a private medical opinion dated in January 2015 from Dr. A. A.  The Board acknowledges that VA has not afforded the Veteran a VA examination and/or medical opinion for his toe and head disorders because there is no duty to do so under the circumstances of this case . As will be explained below, new and material evidence has not been received regarding the toe disorder.  Under such circumstances, the VCAA provisions for providing and obtaining VA examinations and medical opinions do not apply to claims to reopen a finally adjudicated decision when new and material evidence has not been presented or secured. 38 C.F.R. § .159(c)(4)(iii) (2016).  Further, the evidence does not show that the Veteran has been diagnosed with residuals of a head injury. Accordingly, a VA examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006),

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 


Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis for a Toe Disability

By way of procedural background, in a September 2006 rating decision, the RO denied reopening the claim for service connection for a toe disability because the evidence was negative for a toe condition and there was no evidence of current toe disorder that began in service.  The Veteran was properly notified of the September 2006 rating decision, but did not file a notice of disagreement or submit new evidence within one year of notice of the rating decision.  For this reason, the September 2006 rating decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. 
§ 20.1103. 

The evidence of record at the time of the September 2006 rating decision included VA treatment records from February 2001 to March 2006 and service medical records dated October 1949 and January 1953 (service entrance and service separation medical examinations).

Evidence received since the final September 2006 rating decision includes VA treatment records dated from March 2006 to February 2013, a January 2015 report from Dr. A. A., and the Veteran's statements. 

The Board has considered all the evidence received after the September 2006 rating decision; however, the Board finds that it is not new and material.  Treatment records submitted after September 2006 rating decision do not contain any diagnoses or treatment for a toe disorder.  Further, the January 2015 medical report from Dr. A. A. does not indicate that the Veteran has a currently diagnosed toe disability.  Further, although the Veteran has claimed that he injured his toe in service, he has not provided any evidence showing a diagnosis or treatment relating to his toe.  

The reason for the September 2006 denial was based on the finding that there was no current toe disability and no evidence of an in-service toe injury.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  For these reasons, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for a toe disability.


New and Material Evidence Analysis for a Lumbar Spine Disorder

As with the Veteran's claimed toe disorder, the Veteran was denied service connection for a lumbar spine disorder in the September 2006 rating decision because the evidence did not show that the Veteran's spine disorder was incurred in service or otherwise related to service.  The Veteran was notified of the decision, but he did not file a notice of disagreement with the September 2006 rating decision.  Therefore, the September 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the September 2006 rating decision included VA treatment records from February 2001 to March 2006 and service medical records dated October 1949 and January 1953 (service entrance and service separation medical examinations).

In support of the current application to reopen service connection for a lumbar spine disorder, the new evidence associated with the record since the September 2006 rating decision includes, in pertinent part, a January 2015 private medical opinion from Dr. A. A., which indicates that the Veteran's lumbar spine disorder first started in service.  

The Board finds that the January 2015 medical opinion from Dr. A. A. relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder.  In other words, it provides evidence in support of a finding that the Veteran's spine disorder may be related to service.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2015) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Residuals of a Head Injury 

The Veteran maintains that he has sustained a head injury as a result of falls due to his lumbar spine disorder and/or right lower extremity disorder.  

Upon review of the evidence of record, the Board finds that the Veteran does not have residuals of a head injury.  A January 1953 report of medical examination, conducted at service separation, shows that a clinical evaluation of the Veteran's head was normal.

Following service separation, VA treatment records (in Virtual VA) show that in April 2012, the Veteran sustained a fall at home on the porch and landed on his right knee.  No head trauma was reported, although the Veteran did scrape his head a little.  There were no lacerations or abrasions and no other issues were noted.  In a December 2015 VA treatment record, the Veteran stated that he became dizzy while in the sauna, fell backwards, and hit his head.  He denied any loss of consciousness.  No head injury was reported.   

The Board has considered the Veteran's assertion that he has residuals of a head injury.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with a head injury, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose residual disability associated with a head injury.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis). 

For these reasons, the Board finds that the Veteran does not have currently diagnosed residuals of a head injury.  As the evidence does not show a currently diagnosed disorder, the claim must be denied.  Brammer, 3 Vet. App. at 225.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been added to the record, the claim of service connection for a toe disability is not reopened; and the claim is denied.

New and material evidence having been received, the claim of service connection for a lumbar spine disorder is reopened.

Service connection for residuals of a head injury is denied. 


REMAND

Right Lower Extremity (Hip) Disorder and Lumbar Spine Disorder

The Veteran maintains that, while on detail in service, he was responsible for moving wall lockers.  According to the Veteran, one of the soldiers on detail dropped their end of the locker and it fell on him.  He stated that the locker fractured his left toe and he was slammed against a wall.  He maintains that the abrupt movement caused him to tear ligaments in his right leg.  

Initially, the Board notes that a May 2014 radiology report shows that the Veteran had mild degenerative changes of the superior acetabula (socket of the hipbone).  The Veteran has also been diagnosed with advanced degenerative changes of the lumbar spine.  See May 2015 VA treatment record in Virtual VA.  

Post-service medical evidence includes a September 1953 report of hospitalization, eight months following service separation, where the Veteran was diagnosed with right hip synovitis.  In a separate September 1953 clinical record (mostly illegible), the Veteran was admitted to the hospital for complaints of trouble with his right hip.  

In a May 2002 VA treatment record, the Veteran fell and complained of right lower back pain.  In December 2003, the Veteran was seen for complaints of lower back pain.  In an April 2012 VA treatment record, the Veteran was admitted to the emergency department after falling at home on his porch and landing on his right knee.

In a May 2014 VA physical therapy consult note (in Virtual VA), the Veteran stated that he originally injured his right hip in 1952.  He reported that he was carrying a file cabinet, slipped, and hit his right hip against the wall.  The pain in the right hip was noted to get progressively worse resulting in difficulty walking.  

The Veteran also submitted a January 2015 medical opinion from Dr. A. A.  The evaluation notes that the Veteran fractured his left toe and injured his right leg after a locker fell on him in service.  Dr. A. A. reviewed the September 1953 medical records, which showed right hip synovitis and complains of right hip pain.  Further, Dr. A. A. indicated that the Veteran's daughter submitted a statement, which stated that, as a child, her father reported injuring his leg and back in service.  Dr. A. A. then opined that it was just as likely as not that the Veteran's ongoing issues with his right leg and back, and right knee condition started with his in-service injury.  In support of this opinion, Dr. A. A. noted that both the Veteran and his daughter reported that the Veteran had an in-service injury.  It was further noted that there were no medical records corroborating the Veteran's accounts of what happened in service; however, his post-service records show that the Veteran sought treatment for right hip pain, which Dr. A. A. found was consisted with the Veteran's claim of ongoing problems after service.   Further, post-service treatment records showed that the Veteran had a number of falls in 2002, 2003, and 2012.  The Veteran's in-service injury was noted to have caused him right sided lower extremity injury, which in turn, caused his to suffer repeated falls that eventually led to a right knee and back disability.

The Board finds the medical opinion from Dr. A. A. to lack probative value.  In this regard, Dr. A. A. did not provide any specific diagnoses relating to the Veteran's hip or lower extremity.  Importantly, Dr. A. A. did not indicate how a diagnosis of right hip synovitis in 1953 was related to degenerative changes diagnosed more than 50 years later.  It was also not explained how three falls, purportedly as a result of the right hip disorder, resulted in a right knee disorder or degenerative changes of the lumbar spine disorder.  Notably, VA treatment records do not include a diagnosis pertaining specifically to the right knee. 

The Board notes that the Veteran has not been afforded a VA examination regarding his right lower extremity disorder, to include his right hip.  Further, because the Veteran maintains that his right lower extremity disorder has resulted in a back disability, his claim for service connection for a lumbar spine disorder is inextricably intertwined with the claim for service connection for a right lower extremity disorder.  38 C.F.R. § 3.310(a).  

For the reasons discussed above, the Board finds that a VA examination and medical opinion is warranted to assist in determining the nature and etiology of the Veteran's right lower extremity disorder, and potentially secondary disabilities.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's claimed right lower extremity disorder.  Any indicated tests should be accomplished. The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  Then, the examiner is asked to provide an opinion as to the following:

(a)  List all current diagnoses relating to the Veteran's right lower extremity, including the right hip and right knee.  (Note: May 2014 radiology report shows a diagnosis of degenerative changes of the superior acetabula).

(b)  If the Veteran is diagnosed with a right hip disorder, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hip disorder was incurred in service or is otherwise related to service.  

(Note: the examiner should assume that the Veteran sustained a right hip injury in service after a locker he was carrying fell on him).

(Note: the examiner should discuss the fact that the Veteran was diagnosed with right hip synovitis in September 1953, eight months following service separation).

(c)  If, and only if, the examiner finds that the Veteran's right hip disorder was incurred in service or is otherwise related to service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disorder and/or right knee disorder (if diagnosed) is proximately due to or the result of the right hip disorder.

(d)  If the answer to the above question is negative, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine or right knee disorder (if diagnosed) has been aggravated by the right hip disorder (i.e., an increase in severity that it proximately due to or the result of a service-connected disability).  If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the lumbar spine or right knee disorder before the onset of such aggravation, and the degree to which the aggravation has worsened the disorder(s).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Then, readjudicate the claims based on the evidence of record.  If any benefits sought on appeal are not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

  
______________________________________________
J. T. SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


